Citation Nr: 1039334	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  07-06 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for malaria.  

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected post 
traumatic stress disorder (PTSD) and/or hypertension.

3.  Entitlement to service connection for peripheral neuropathy, 
to include as a result of exposure to Agent Orange.

4.  Entitlement to service connection for colon nodules, to 
include as a result of exposure to Agent Orange.

5.  Entitlement to an increased disability rating for service-
connected functional bowel syndrome with hiatal hernia, currently 
rated as 10 percent disabling.  

6.  Entitlement to an increased disability rating for service-
connected post traumatic stress disorder, currently rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to February 
1973, and from January 1974 to August 1979.  He also had a period 
of active duty for training (ACDUTRA) from January to July 1963.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in September 2006 (all 
issues except PTSD) and March 2007 (PTSD) issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.

The Veteran testified at a hearing conducted by the undersigned 
at the RO in September 2009.  A transcript of the hearing is of 
record.  

The issues of entitlement to service connection for peripheral 
neuropathy and colon nodules, both to include as due to exposure 
to Agent Orange, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate any current 
disability due to malaria.

2.  Coronary artery disease was not demonstrated during active 
duty; cardiovascular disease was not manifested to a compensable 
degree in the first year following the Veteran's separation from 
active duty service; symptoms of coronary artery disease were not 
continuous after service separation; and coronary artery disease 
is not shown to be or to have been related to service-connected 
PTSD and/or hypertension.

3.  The symptoms associated with the Veteran's service-connected 
functional bowel syndrome with hiatal hernia more nearly 
approximate frequent and severe diarrhea.

4.  In June 2008, prior to promulgation of a decision in the 
appeal, the Board received notification from the Veteran that he 
wished to withdraw his appeal for the issue of entitlement to a 
disability rating in excess of 50 percent for his service-
connected PTSD.


CONCLUSIONS OF LAW

1.  Malaria was not incurred in active service nor may it be so 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2010).

2.  Coronary artery disease was not incurred or aggravated during 
active duty service, may not be presumed to have been so 
incurred, and was not caused or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2010).


3.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a rating of 30 percent for functional bowel syndrome 
with hiatal hernia are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7; Diagnostic Code 7319 (2010).

4.  The criteria for withdrawal of a substantive appeal by the 
Veteran regarding the issue of entitlement to a disability rating 
in excess of 50 percent for PTSD have been met.  38 U.S.C.A. 
§ 7105(b)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Concerning the appeal of the service connection claims now before 
the Board, the Veteran was provided notice that met most of these 
requirements in a letter dated in January 2006.  This letter met 
the timing requirement as it was sent before the September 2006 
rating decision.  Moreover, the content of the notice, including 
enclosures "What the Evidence Must Show" and "How You Can Help 
and How VA Can Help You," provided to the Veteran complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  He was also noted of 
what was necessary to support a service connection claim, as well 
as a claim for service connection on a secondary basis.  See 
pages seven and eight of letter.  The Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claims and to respond to the VA notice.

The January 2006 letter did not include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  This notice was first 
provided in a January 2007 statement of the case (SOC), and the 
claims were subsequently readjudicated in supplemental SOCs 
(SSOCs) dated in November 2007 and in March and June 2008.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC is sufficient to cure a 
timing defect).

Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims.  There is no evidence of any failure on the part of VA to 
further comply with VCAA that reasonably affects the outcome of 
this case.

Finally, the duty to assist the appellant has been satisfied in 
this case.  Service treatment records and post-service VA records 
are in the claims file and were reviewed by both the RO and Board 
in connection with the appellant's claims.  All available private 
medical records are also on file.  The Veteran also testified at 
a hearing before the Board in September 2009.  The appellant has 
not informed VA of any existing medical records which may be 
helpful in the adjudication of his claims.  VA is not on notice 
of any evidence needed to decide the claims which have not been 
obtained.  

The Veteran has not had a VA examination specifically for his 
current claims seeking service connection for malaria and colon 
nodules.  An examination is required when (1) there is evidence 
of a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
concludes an examination is not needed in this case because the 
Veteran's service treatment records are devoid of findings 
related to either of these two diseases/disorders, and his post-
service medical records reflect no symptomatology malaria at all 
and none related to colon nodules until many years after the 
Veteran's separation from service.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the Veteran's 
claim because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms"); see also Waters v. Shinseki, 601 F.3d 1274, 
1278 (Fed. Cir. 2010) (noting that a veteran's conclusory 
generalized statement that a service illness caused his present 
medical problems was not enough to entitle him to a VA medical 
examination since all veterans could make such a statement, and 
such a theory would eliminate the carefully drafted statutory 
standards governing the provision of medical examinations and 
require VA to provide such examinations as a matter of course in 
virtually every disability case).
The first medical record on file pertaining to the Veteran's 
colon nodules is dated in 2003.  In addition, there is no 
indication that the current disabilities may be related to the 
Veteran's service.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (noting that the Board has no obligation to obtain a 
medical opinion when there is no competent evidence that the 
appellant's disability or symptoms are associated with his 
service).  Accordingly, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the malaria and 
colon nodules claims in this case.  38 C.F.R. § 3.159(c)(4)(i); 
see Duenas, 18 Vet. App. at 517, citing Paralyzed Veterans of Am. 
V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a claim 
when the record does not already contain evidence of an in-
service event, injury, or disease). 

A VA examination with an opinion was obtained with regard to the 
claim for service connection for coronary artery disease in July 
2006.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the examination with 
opinion obtained in this case is adequate, as it is predicated on 
a reading of the service and post-service medical records in the 
Veteran's claims file.  The examiner considered all of the 
pertinent evidence of record, to include the Veteran's service 
and post-service records and provided a reason for the opinion 
stated, considering the Veteran's history and the records 
reviewed.  There is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to this particular service connection issue 
has been met.  38 C.F.R. § 3.159(c)(4).  

Further, with regard to the claim for an increased disability 
rating for service-connected functional bowel syndrome with 
hiatal hernia, the law requires VA to notify the claimant that, 
to substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration.  Finally, the 
notice must provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA to obtain) 
that are relevant to establishing his or her entitlement to 
increased compensation.  However, the notice required by section 
5103(a) need not be specific to the particular Veteran's 
circumstances; that is, VA need not notify a Veteran of 
alternative diagnostic codes that may be considered or notify of 
any need for evidence demonstrating the effect that the worsening 
of the disability has on the particular Veteran's daily life.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
notice must be provided prior to an initial unfavorable decision 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In this case, the Veteran submitted his claim for an increased 
rating in October 2005.  He was sent a letter in January 2006 
which notified him that, to substantiate a claim for increased 
compensation, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase in 
severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded sub nom. Vazquez- Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The notice also provided examples of 
the types of medical and lay evidence that the Veteran may submit 
(or ask the VA to obtain) that are relevant to establishing 
entitlement to increased compensation.  Specifically, he was 
informed in the letter of types of evidence that might show such 
a worsening, including statements from a doctor containing the 
physical and clinical findings; results of laboratory tests or x-
rays; the dates of examinations and tests; and statements from 
other individuals who were able to describe from their knowledge 
and personal observations in what manner the disability had 
become worse.  These notice requirements were provided before the 
increased rating adjudication of the claim in September 2006, and 
therefore there was no defect with regard to the timing of the 
notice as to these requirements.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board notes that the claimant was not informed until a letter 
sent in May 2008 that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
However, the Veteran was given an opportunity to respond 
following this notice, and the claim was subsequently 
readjudicated in the June 2008 SSOC, and therefore any defect in 
the timing of the notice of this information was harmless.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision, 
readjudicating the claim, and notifying claimant of such 
readjudication in the SOC).

A VA examination was obtained with regard to the claim for an 
increased rating in October 2007, and the examiner who conducted 
that examination supplied an addendum in February 2008.  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr.  While the Veteran's claims file was not 
available and reviewed by the examiner in October 2007, it was 
available to him when he issued the February 2008 addendum.  The 
examination report and the addendum both contain the Veteran's 
subjective description of his symptoms and objective findings, 
and provide medical information needed to address the rating 
criteria relevant to this case.  Therefore, the Board concludes 
the examination and addendum are adequate.  See Barr.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

Finally, the duty to assist the appellant also has been satisfied 
in this case.  Service treatment records, available private 
medical records, VA outpatient medical records, and VA 
evaluation/examination reports are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
appellant's claims.  The appellant has not informed VA of any 
existing records which may be helpful in the adjudication of his 
claims.  VA is not on notice of any evidence needed to decide the 
claims which has not been obtained.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the appellant 
in this case.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims and 
did in fact participate.  Washington v. Nicholson, 21 Vet. App. 
191 (2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

Factual Background

Service Connection

Malaria

In an October 2005 VA Form 21-2148, the Veteran sought service 
connection for malaria.  He added that he had it twice.  

The appellant's active duty service treatment records include 
examination reports dated in April 1968, November 1972, December 
1973, and May 1979.  Clinical evaluation in all of these reports 
made no mention of the Veteran having suffered from malaria.  
Further, service treatment records show no complaints or findings 
relevant to malaria. 

Post-service VA medical records, dated from 1981 to 2008, make no 
mention of the Veteran having, or ever having had, malaria.  

Private medical records on file, dated from 2003 to 2009, also 
make no mention of either malaria, or residuals thereof.  

At his September 2009 hearing the Veteran testified that he had 
been diagnosed in Cambodia with malaria in 1970 and, after being 
hospitalized for two weeks, recovered.  See pages 19 and 20 of 
hearing transcript (transcript).  He added that he suffered from 
headaches and cold chills as a result of his having had malaria.  
See page 21 of transcript.  

Coronary Artery Disease, to Include as Secondary to
Service-Connected PTSD and/or Hypertension

In an October 2005 VA Form 21-2148, the Veteran sought service 
connection for "[h]eart [p]roblems."  He added he recently had 
four stents inserted into his cardiovascular system and noted 
that it was his belief that this was due to his service-connected 
PTSD.  (Service connection was granted by the RO for PTSD in 
January 1997.)  In the course of a July 2006 VA heart 
examination, the Veteran informed the examiner that he thought 
his heart condition was due to his service-connected 
hypertension.  A March 1981 rating decision shows that service 
connection was granted at that time for elevated blood pressure.  

The appellant's active duty service treatment records include 
examination reports dated in April 1968, November 1972, December 
1973, and May 1979.  Clinical evaluation in all of these reports 
provided no heart-related diagnoses, though an elevated blood 
pressure reading (130/98) was reported in the course of the 
Veteran's May 1979 separation examination.  

Post-service VA medical records, dated from 1981 to 2008, 
includes a March 1981 VA examination report containing a 
diagnosis of hypertension by history, not currently treated.

A VA outpatient record dated on April 1, 2005, notes as past 
medical history coronary artery disease status post four stents 
placed one week ago.  

Private medical records on file, dated from 2003 to 2009, 
includes a September 2005 consultation report showing that the 
Veteran underwent a stenting procedure for coronary heart disease 
on March 24, 2005.  Hypertension was also diagnosed.  

The report of a July 2006 VA heart examination shows that the 
Veteran's medical history was noted to include PTSD and 
hyperlipidemia (high cholesterol).  The Veteran was noted to have 
been first treated for heart problems, unstable angina, in March 
2005 at which time stenting was performed.  Service connection is 
in effect for hypertension.  After taking the Veteran's medical 
history and examining the Veteran, the examiner provided a 
diagnosis of coronary heart disease.  The examiner observed that 
the Veteran only had had hypertension for the past four to five 
years.  To this, the Board does acknowledge that the Veteran was 
service connected for elevated blood pressure in 1981, though at 
that time the RO conceded that a diagnosis of hypertension was 
not of record.  He added that the main reason the Veteran had 
coronary heart disease was as a result of his longstanding 
history of cigarette smoking which is well known to cause 
coronary heart disease and hyperlipidemia.  The examiner added 
that most people with very low cholesterol levels do not develop 
coronary artery disease, and opined that the Veteran's coronary 
artery disease was not due to his hypertension.  In support of 
his opinion, the examiner commented that the Veteran had no 
evidence of hypertensive cardiovascular disease by EKG 
(electrocardiogram).  In acknowledging the Veteran had a 
diagnosis of hypertension he did not think it caused the 
underlying coronary heart artery disease.  Rather, the examiner 
noted that the Veteran's coronary artery disease was related to 
hyperlipidemia and long term smoking.  

At his September 2009 hearing, the Veteran testified that he was 
told he had a heart murmur in approximately 1974-1975.  See page 
14 of transcript.  He added that the military knew he had a heart 
condition when he separated from the military.  Id.  The Veteran 
also testified that he was treated by VA right after he separated 
from Fort Hood.  See page 15 of transcript.  

Increased Ratings

Functional Bowel Syndrome with Hiatal Hernia

In a March 1981 rating decision, the RO granted service 
connection for hiatal hernia with esophagitis.  A zero percent 
rating, pursuant to Diagnostic Code 7346 (hiatal hernia), was 
assigned.  The Veteran was notified of this decision in April 
1981 and did not appeal.  In April 1982 the RO, in 
recharacterizing the Veteran's gastrointestinal disorder as 
functional bowel syndrome with hiatal hernia, increased the 
disability rating to 10 percent under Diagnostic Code 7319.  He 
was notified of this decision in May 1982 and did not appeal.

In an October 2005 VA Form 21-2148, the Veteran informed VA that 
he suffered from diarrhea "constantly."  This was taken by VA 
as an increased rating claim for the Veteran's service-connected 
functional bowel syndrome with hiatal hernia.  

A September 2005 private consultation report shows that review of 
systems showed that no diarrhea was present.  A private discharge 
summary dated less than week later in September 2005 shows that 
the Veteran provided a history of chronic diarrhea since 
returning from Vietnam.  The Veteran was noted to be taking 
Flagyl for his chronic diarrhea.  

A January 2006 private medical record shows a history of diarrhea 
for the past three weeks.  Chronic diarrhea was diagnosed.  

An April 2006 VA intestines examination report reveals that the 
Veteran gave a history of almost daily diarrhea since returning 
from Vietnam, precipitated by eating food.  Episodic diarrhea, 
described as present for many years, was diagnosed.  

A July 2006 VA heart examination report shows that the Veteran 
provided a history of chronic diarrhea since 1971; he was also 
noted to be status post cholecystectomy in 1971.  The examiner 
commented that it was possible that the diarrhea started after 
the cholecystectomy, though this had not previously been 
mentioned as the cause of the diarrhea.  The examiner added that 
the Veteran could have post-cholecystectomy syndrome.  

The report of a VA esophagus and hiatal hernia examination 
conducted in October 2007 shows that the Veteran reported 
experiencing watery stools every day, seemingly after each meal.  
The Veteran also reported neither nausea or vomiting, melena, 
abdominal pain, nor persistent rectal bleeding.  Chronic diarrhea 
and gastroesphageal reflux disorder associated with hiatal hernia 
was diagnosed.  
Also of record is a February 2008 addendum report, completed by 
the VA physician who conducted the October 2007 examination.  The 
examiner commented on the Veteran's gastrointestinal disorder, 
after having had an opportunity to review his claims folder.  In-
service medical records were noted to show complaints of 
prolonged episodes of diarrhea.  Review of private medical 
records dating from 1998 to recently were noted not to mention 
treatment for diarrhea except on one or two occasions.  VA 
medical record review was noted by the physician not to show 
treatment for diarrhea or abdominal pain for the past three 
years.  It was noted that the Veteran reported having frequent 
episodes of diarrhea especially after meals; he denied abdominal 
pain.  The diagnoses included irritable bowel syndrome 
characterized by episodic diarrhea and gastroesophageal reflux 
disorder with hiatal hernia.  The physician commented that the 
Veteran's intestinal symptoms were atypical for irritable bowel 
syndrome, which was a functional intestinal disorder and most 
likely the same condition the Veteran was treated for in 1976, 
during his military service.  The Veteran was noted to have 
rarely sought treatment for these problems and presently took no 
medication for his irritable bowel syndrome.  

At his September 2009 hearing, the Veteran testified that he has 
five or six times watery bowel movements every morning.  He added 
that the only relief was with Kaopectate, but that he was 
informed this had adverse effects on his heart condition.  See 
page four of transcript.  His wife testified that the Veteran's 
bowel movement problems had worsened, and that he did go to the 
bathroom very often.  See page five of transcript.  

Law and Regulations

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Active service includes any period of active duty for training 
(ACDUTRA) during which the individual was disabled from a disease 
or an injury incurred in the line of duty, or a period of 
inactive duty training during which the Veteran was disabled from 
an injury incurred in the line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in 
the Armed Forces performed by the Reserves for training purposes.  
38 U.S.C.A. § 101(22);  38 C.F.R. § 3.6(c).  Inactive duty 
training includes duty, other than full-time duty, prescribed for 
the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the 
National Guard.  38 U.S.C.A. § 101(26), (27).

Certain chronic diseases, such as cardiovascular-renal disease, 
are presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Malaria also 
is presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(b).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and (3) 
competent evidence of a nexus or connection between the disease, 
injury, or event in service and the current disability.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson 
v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr, at 309.

Further, disability that is proximately due to or the result of a 
service-connected disease or injury is considered service-
connected, and when thus established, this secondary condition is 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  (The provisions of 38 C.F.R. § 3.310 were amended in 
the course of this appeal, effective from October 10, 2006; 
however, the new provisions require that service connection not 
be awarded on an aggravation basis without establishing a pre-
aggravation baseline level of disability and comparing it to 
current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  Although the stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 439 
(1995), the new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will apply 
the older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment of 
a baseline before an award of service connection may be made.)

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the later is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions, and lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support 
claims by supporting the occurrence of lay-observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).
In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.


Analysis

Service Connection

Malaria

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the claim 
for service connection for malaria.  In this case, the Veteran 
claims that he suffered from malaria on two occasions in service.  
Service treatment records, however, do not indicate any 
complaints or treatment for malaria and the medical examinations 
on separation in November 1972 (following the Veteran's service 
in Vietnam) and May 1979 (in conjunction with his service 
separation) showed no symptoms nor findings of malaria.  
Subsequent to service, the Veteran initially sought service 
connection for malaria in October 2005.  See VA Form 21-4138.

The only evidence of record suggestive of a link between the 
Veteran's claimed malaria to his service is his own lay 
contentions.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, at 1377 (lay 
witness capable of diagnosing dislocated shoulder).  Moreover, 
competent medical evidence is not necessarily required in all 
cases when the determinative issue involves either medical 
etiology or a medical diagnosis.  Id. at 1376-77.  

In this case, although the Veteran may believe that he has 
malaria, or residuals thereof, such as headaches and cold 
symptoms, as a direct result of his military service, the Board 
concludes that his own lay statement as to the etiology of his 
claimed malaria is not competent evidence because unlike, for 
example, varicose veins or a dislocated shoulder, malaria is not 
a condition capable of lay diagnosis, much less the type of 
condition that can be causally related to an injury or disease in 
military service without medical expertise.  Barr (lay testimony 
is competent to establish the presence of varicose veins); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis).  Therefore, in this case, 
the Veteran's lay statements as to etiology do not constitute 
competent evidence. 

Further, and of significant note, no competent evidence of record 
indicates that the Veteran currently suffers from malaria or 
residuals thereof.  As noted, the Veteran does not have the 
requisite training to make a complex medical diagnosis such as a 
diagnosis of malaria.  Jandreau.  Because the Veteran has no 
current disability, service connection must be denied.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. 
Shinseki, 557 F.3d 1362 (2009); Coburn v. Nicholson, 19 Vet. App. 
427, 431 (2006).

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Coronary Artery Disease, to Include as Secondary to
Service-Connected PTSD and/or  Hypertension

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the claim 
for service connection for coronary artery disease, on either a 
direct, secondary, or presumptive basis.  The service treatment 
records, while showing elevated blood pressure findings, do not 
demonstrate that coronary artery disease was manifested during 
the Veteran's military service.  Subsequent to service, the 
Veteran initially sought service connection for his heart 
problems in October 2005.  See VA Form 21-4138.  

The only evidence of record suggestive of a link between the 
Veteran's coronary artery disease to either his service, or, in 
this case, to his service-connected PTSD and/or hypertension, is 
his own lay contentions.  As noted, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau.  Moreover, 
competent medical evidence is not necessarily required in all 
cases when the determinative issue involves either medical 
etiology or a medical diagnosis.  Id. at 1376-77.  

In this case, although the Veteran may believe that he has 
coronary artery disease as a result of his service-connected PTSD 
and/or hypertension, the Board concludes that his own lay 
statement as to the etiology of his coronary artery disease is 
not competent evidence.  See Barr, Woehlaert.  Therefore, in this 
case, the Veteran's lay statements as to etiology do not 
constitute competent evidence.

The Veteran's claim here is essentially premised on entitlement 
to secondary service connection, as related to his service-
connected disorders (PTSD and/or hypertension).  Here, in July 
2006 a VA examiner concluded that the Veteran's coronary artery 
disease was not due to the Veteran's hypertension.  This opinion 
was accompanied by sufficient rationale.  In essence, the above-
discussed opinion failed to provide an etiological relationship 
between the Veteran's coronary artery disease and his service-
connected hypertension.  No medical opinion to the contrary is of 
record.  The examiner did not comment as to a possible 
etiological-relationship between the coronary artery disease and 
the Veteran's service-connected PTSD, but a competent medical 
opinion providing such a link is not of record.  

On this record, the Veteran is not shown to have manifested 
findings of coronary artery disease until many years after 
service.  The Board finds this gap in time significant, and, it 
weighs against the existence of a link between his current 
coronary artery disease and his time in service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years after 
service).  Therefore, the preponderance of the competent evidence 
is against finding an etiological relationship between the 
Veteran's coronary artery disease and his active military 
service.  

The Board also observes that while a diagnosis of coronary artery 
disease was made in 2005, that diagnosis comes well after the 
Veteran's 1979 separation from active duty.  As such, presumptive 
service connection for cardiovascular disease is not for 
consideration.  There is also not a showing of post service 
continuity of complaints or symptoms pertaining to the Veteran's 
coronary artery disease.  

Given the absence of coronary artery disease in service, 
compensably disabling cardiovascular disease in the first post 
service year, continuous post-service symptoms, a positive 
medical opinion linking his claimed coronary artery disease to a 
service-connected disorder, and with no evidence of a nexus 
between his coronary artery disease and his military service, 
service connection for such disability is not warranted.  

Thus, after considering all the evidence under the laws and 
regulations set forth above, the Board concludes that the 
Veteran, for the reasons cited above, is not entitled to service 
connection for coronary artery disease.  

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim, and the claim must be 
denied.  Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Gilbert.  



Increased Ratings

Functional Bowel Syndrome with Hiatal Hernia

In this case, as noted above, the RO has evaluated the Veteran's 
functional bowel syndrome with hiatal hernia as 10 percent under 
Diagnostic Code 7319 which indicates a digestive disorder 
including irritable colon syndrome.  Under Diagnostic Code 7319, 
a 10 percent evaluation is assignable for moderate irritable 
colon syndrome; frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent evaluation is assignable for 
severe irritable colon syndrome; diarrhea, or alternating 
diarrhea and constipation with more or less constant abdominal 
distress.

The Board finds, after resolving all doubt in the Veteran's 
favor, that the Veteran's symptoms are more severe than moderate 
in nature and thus warrant a 30 percent rating for functional 
bowel syndrome with hiatal hernia.  The medical evidence of 
records shows continued complaints for daily diarrhea from 2005 
to 2009.  Medical records showed a history of chronic diarrhea in 
September 2005 treated with Flagyl, and chronic diarrhea was 
diagnosed in January 2006.  While no abdominal pain complaints 
are seemingly of record, to include as noted in the course of the 
VA examination in October 2007, the Veteran did provide a history 
at that time of watery stools.  Also, while the VA examiner in 
February 2008 observed that the Veteran had not been treated for 
diarrhea for the past three years, this must be balanced by the 
Veteran's continual assertions throughout this appeal of constant 
(i.e., severe) diarrhea.

Whether lay evidence is competent or sufficient in a particular 
case is a question of fact for the Board to determine.  Jandreau, 
492 F.3d at 1377.  The Board here finds that the Veteran's 
assertions as to the severity of his diarrhea is competent 
evidence because unlike, for example, arthritis or cancer, 
diarrhea is a condition capable of lay diagnosis.  See Barr, 21 
Vet. App. at 310 (lay testimony is competent to establish the 
presence of varicose veins.  The lay testimony from the Veteran's 
wife, who lives with the Veteran, also goes to describe the 
Veteran's severe symptoms.  Though the Veteran is not shown to 
have complained of constipation or more or less constant 
abdominal distress, the symptoms associated with the Veteran's 
service-connected functional bowel syndrome with hiatal hernia--
namely, daily episodes of diarrhea--more nearly approximates 
frequent and severe diarrhea.  The Board therefore finds that the 
Veteran's functional bowel syndrome with hiatal hernia causes 
more or less, serve diarrhea and thus warrants the 30 percent 
maximum rating under Diagnostic Code 7319.  

The Board also notes that an extraschedular rating is a component 
of a claim for an increased rating.  Barringer v. Peake, 22 Vet. 
App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular consideration is 
a finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 
111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 
C.F.R. § 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating include 
marked interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2010).

The Board finds that the record does not reflect that at any time 
during the appeal period has the Veteran's service-connected 
functional bowel syndrome with hiatal hernia been so exceptional 
or unusual as to warrant the assignment of a higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule and the assigned schedular evaluation is therefore 
adequate, and no extraschedular referral is required.  Id., see 
also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, it has not been demonstrated that the Veteran is 
unable to work due to his service-connected functional bowel 
syndrome with hiatal hernia.  The evidence of record also clearly 
does not show frequent periods of hospitalization.  Additionally, 
the Board finds that the rating criteria to evaluate his service-
connected disorder reasonably describe the claimant's disability 
level and symptomatology.  Therefore, the Veteran's disability 
picture is contemplated by the rating schedule and no 
extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); 
Bagwell; Shipwash v. Brown, 8 Vet. App. 218 (1995).

PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  

In this case, as part of a June 2008 letter from the Veteran's 
accredited representative, it was indicated that the Veteran did 
not want to continue the appeal regarding his service-connected 
PTSD.  (This appeal stemmed from a March 2007 RO rating decision, 
which assigned a 50 percent disability rating, up from 30 
percent, for the Veteran's service-connected PTSD.  The Veteran 
thereafter perfected a timely appeal.)  Thus, the Veteran 
withdrew his appeal for entitlement to a higher evaluation, and 
hence, there remains no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to this issue, and it is 
dismissed.




ORDER

Entitlement to service connection for malaria is denied.  

Entitlement to service connection for coronary artery disease, to 
include as secondary to service-connected PTSD and hypertension, 
is denied.

An increased rating to 30 percent for the service-connected 
functional bowel syndrome with hiatal hernia is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits.

The appeal for the issue of entitlement to an increased 
disability rating in excess of 50 percent for service-connected 
PTSD is dismissed.


REMAND

In an October 2005 VA Form 21-2148, the Veteran sought service 
connection for peripheral neuropathy, asserting that it was due 
to exposure to Agent Orange.  

A September 2005 private medical record (established patient 
follow up visit) shows that the diagnoses rendered by R.A.J., MD 
included coronary artery disease status post March 2005, with 
stenting.  Also diagnosed was clostridium difficle diarrhea, on 
Flagyl therapy.  An October 2005 private new patient consult 
report, also completed by R.A.J., MD, includes a diagnosis of 
peripheral neuropathic symptoms, most likely due to the use of 
the prescribed drug Flagyl.

Another private physician, D.S., MD, as part of an October 2005 
letter, noted that the Veteran had developed a severe unexplained 
peripheral neuropathy of his lower extremities.  She added that 
"[t]here is some concern that this may be connected to agents he 
was exposed to in Vietnam."  

A January 2006 health care provider form completed on behalf of 
the U.S. Department of Labor notes that the Veteran's peripheral 
neuropathy began in September 2005.  

A May 2007 letter from D.S., MD, shows that she indicated that 
she had diagnosed the Veteran with sensory peripheral neuropathy 
in October 2005.  

At his September 2009 hearing, the Veteran testified that his 
peripheral neuropathy began after he had his first heart attack.  
See page 24 of transcript.  He added that this occurred in 2005.  
See page 32 transcript.

Also in September 2009, the Veteran testified that a VA 
physician, who he did not name, had told him that peripheral 
neuropathy was usually secondary to Agent Orange exposure.  See 
page 26 of transcript.  This opinion does not appear to be in the 
claims file.  Therefore, on remand, a request for such a 
statement from this VA physician should be made, if the Veteran 
can identify him or her after having been given the opportunity 
to do so.  38 U.S.C.A. § 5103A (b) (West 2002 & Supp. 2010).  
VA's duty to assist includes making "reasonable efforts to 
obtain relevant records," so long as the claimant "adequately 
identifies" those records to VA and authorizes VA to obtain 
them.  38 U.S.C.A. § 5103A(b)(1); Loving v. Nicholson, 19 Vet. 
App. 96, 102 (2005).  Given that the Veteran testified that a VA 
medical professional would possibly have evidence favorable to 
his claim, VA is on notice of the likely existence of competent 
medical evidence that, if true, would be relevant to a full and 
fair adjudication of his claim.  Therefore, a remand is necessary 
to try to obtain the medical opinion.  Accordingly, the Veteran 
should be requested to provide VA with the name and location of 
the VA medical professional whom he alleges related his 
peripheral neuropathy to his exposure to Agent Orange.  In the 
event he does, this medical professional should be contacted so 
that a medical opinion can be obtained.

The Board notes that the Veteran has not been afforded a VA 
examination in connection with his claim for service connection 
for peripheral neuropathy.  He has claimed that this disorder 
developed as a result of exposure to Agent Orange.  Although his 
service treatment records do not document any specific 
complaints, treatment, or diagnosis of peripheral neuropathy, as 
the Veteran has confirmed service in Vietnam (April 1970 to March 
1971), exposure to Agent Orange is presumed under the law.  38 
U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  His post-
service medical records also document treatment for peripheral 
neuropathy, which has been attributed to both Agent Orange 
exposure and to the use of Flagyl, taken by the Veteran for 
diarrhea treatment.  An examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing an 
"in-service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 
C.F.R. § 3.159(c)(4)(i).  Under these facts, the Board finds that 
a VA examination and medical opinion are necessary for 
determining the nature and etiology of any peripheral neuropathy 
that may be present.

Whenever VA's Secretary determines, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between the exposure of humans to an herbicide agent and the 
occurrence of a disease in humans, the Secretary shall prescribe 
regulations providing that a presumption of service connection is 
warranted for that disease.  38 U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to have 
been incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service:  chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years of 
the date of onset.  38 C.F.R. § 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides to include Agent 
Orange used in the Republic of Vietnam during the Vietnam era is 
not warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection is 
warranted.  See Notice, 72 Fed. Reg. 32,395 (2007).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent 
Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), 
the Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); 38 C.F.R. § 3.303(d); see also Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (holding that the availability of presumptive 
service connection for some conditions based on exposure to Agent 
Orange does not preclude direct service connection for other 
conditions based on exposure to Agent Orange).   

Concerning the medical evidence on file attributing the Veteran's 
peripheral neuropathy to his taking Flagyl for diarrhea, the 
Board notes that diarrhea is clearly a symptom of the Veteran's 
service-connected functional bowel syndrome with hiatal hernia.  
To this, the Board again notes that disability that is 
proximately due to or the result of a service-connected disease 
or injury is considered service-connected, and when thus 
established, this secondary condition is considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  (The provisions of 38 
C.F.R. § 3.310 were amended in the course of this appeal, 
effective from October 10, 2006; however, the new provisions 
require that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level of 
disability and comparing it to current level of disability.  71 
Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent 
of the change was merely to implement the requirements of Allen 
v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 has 
been applied by VA in Allen-type cases since 1995.  The Board 
finds the older version of 38 C.F.R. § 3.310 to be potentially 
more favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.

Under the facts presented, a VA examination need be afforded the 
Veteran concerning his service connection claim for peripheral 
neuropathy.  38 C.F.R. § 3.159(c)(4), McLendon.  

As concerning the Veteran's service connection claim for colon 
nodules (see October 2005), he reported having them removed in 
November 2004.  He also claims that they are a result of his 
having been exposed to Agent Orange while in Vietnam.  

The appellant's active duty service treatment records include 
examination reports dated in April 1968, November 1972, December 
1973, and May 1979.  Clinical evaluation in all of these reports 
made no mention of the Veteran having had colon nodules.  
Further, service treatment records show no complaints or findings 
relevant to colon nodules.  

A VA esophagus and hiatal hernia examination addendum report, 
dated in February 2008, notes that private medical records 
reviewed showed that July 1998 colonoscopy findings revealed a 
few diverticula sigmoid, but that no polyps were found.  A 
September 2000 colonoscopy report was noted to show the presence 
of one polyp, which was a benign adenoma.  

Other private medical records on file include a September 2000 
discharge summary showing that the Veteran underwent a 
colonoscopy to the cecum.  The report did not mention that either 
polyps or nodules were found.  A December 2003 pathology report 
indicates that a sigmoid polyp was received as a specimen.  A 
November 2006 endoscopy report which showed no polyps were found.  

At his September 2009 hearing, the Veteran testified that he had 
colon nodules removed, most recently in October/November 2008.  
He added that he was treated, most recently the previous Saturday 
(August 2009), by a private physician, Dr. M.  See page nine of 
transcript.  The Veteran testified that he was seeing both VA 
medical personnel, at the Dallas VA Medical Center (VAMC), as 
well as Dr. M.  See page 10 of transcript.  It was not clear 
however as to whether the October/November 2008 treatment was 
provided by VA or by a private physician.

Review of the record shows that the most recent outpatient 
medical records on file from the VAMC in Dallas are dated in 
February 2007.  Records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of that claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As 
records dated since February 2007 from the Dallas VAMC may 
include those relating to the Veteran's service connection claim 
for colon nodules, an attempt to obtain these records should be 
undertaken.  38 U.S.C. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2010).  

Also, as to the private treatment claimed by the Veteran at his 
September 2009 hearing by Dr. M, the Board notes that the above-
mentioned September 2000 discharge summary concerning colonoscopy 
findings were dictated by a Dr. M.  However, the name provided in 
the course of the September 2009 hearing (see page nine of 
transcript), differs from the name included as part of the 
September 2000 discharge summary.  In any event, it appears that 
the Veteran has been afforded recent treatment by a named private 
physician (at least as recent as August 2009), and no such 
records are on file.  As this claim is being remanded anyway, the 
Board is of the opinion that a remand is necessary to seek to 
obtain these private medical treatment records as they may 
contain information relevant to the matter at hand - namely, 
potentially providing a current diagnosis of colon nodules.  VA 
has a duty to assist the Veteran in obtaining such records.  38 
C.F.R. § 3.159(c) (2009).



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain all VA 
treatment records from the VAMC in Dallas, 
dating from February 2007 to the present, 
and associate the records with the 
Veteran's claims file.  Efforts to obtain 
these records should only end if they do 
not exist or further efforts to obtain them 
would be futile.  38 C.F.R. § 3.159(c)(2).  
If the records are unavailable, the claims 
file must be properly documented as to the 
unavailability of these records.

2.  The AMC/RO should take appropriate 
steps to obtain copies of all private 
treatment records pertaining to care 
provided the Veteran by "Dr. M."  See page 
nine of hearing transcript for one spelling 
variation, and the above-mentioned 
September 2000 discharge summary for the 
other spelling variation.  The Veteran 
should be supplied a VA Form 21-4142, 
Authorization and Consent to Release 
Information.  If these records cannot be 
obtained, the attempt to obtain them should 
be documented for the record, and the 
Veteran informed in writing.

3.  The AMC/RO should contact the Veteran 
and request  that he provide the full name 
of the VA physician who reportedly told him 
that his peripheral neuropathy was due to 
exposure to Agent Orange as well as the 
approximate date that the physician made 
the statement.  If sufficiently detailed 
information is provided, the AMC/RO should 
contact that physician and inquiry whether 
any such comment was reduced to writing 
and, if so, the appropriate steps should be 
taken to locate the same and associate it 
with the claim files.  The Veteran should 
also be informed that he may contact that 
physician to obtain a supporting statement.

4.  The AMC/RO must arrange for the Veteran 
to be afforded an appropriate VA 
examination to determine the etiology of 
any manifested peripheral neuropathy.  The 
claims folder, including a copy of this 
REMAND, must be made available to and 
reviewed by the examiner.  The examiner 
should thereafter render the following 
medical opinions:

a.  Is it at least as likely as not that 
any diagnosed peripheral neuropathy was 
caused by the Veteran's active military 
service, to include exposure to Agent 
Orange?  See Combee.  

b.  Is it at least as likely as not that 
any diagnosed peripheral neuropathy was 
caused OR aggravated by the use of the 
medication Flagyl (which the Veteran has 
used for treatment of his service-connected 
functional bowel syndrome with hiatal 
hernia)?

In offering any opinion, the examiner must 
specifically address the above-discussed 
medical evidence/opinions.

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of a 
certain conclusion as it is to find against 
it.

All indicated tests and studies should be 
accomplished. The examination report should 
contain history and clinical findings, and 
a rationale for medical conclusions 
rendered.

5.  The Veteran is hereby notified that it 
is his responsibility to report for any VA 
ordered examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  The RO should ensure that the requested 
action has been accomplished (to the extent 
possible) in compliance with this request 
for development to the extent possible.  If 
the ordered action is determined to have 
not been undertaken or to have been taken 
in a deficient manner, appropriate 
corrective action should be taken.  Stegall 
v. West, 11 Vet. App. 268 (1998).

7.  When the above requested development 
has been completed, the case should be 
reviewed by the AMC/RO on the basis of 
additional evidence.  If the benefits 
sought - entitlement to service connection 
for peripheral neuropathy and colon nodules 
-- are not granted in any respect, the 
Veteran and his representative should be 
furnished a SSOC and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  The SSOC should set forth 
all applicable laws and regulations 
pertaining to each issue.  They should then 
be afforded an applicable time to respond 
thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The purpose of 
this REMAND is to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is required of 
the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


